Title: To James Madison from William Smith, 9 April 1822
From: Smith, William
To: Madison, James


                
                    Dr. Sir,
                    9th. April. 1822
                
                Mr. George Scott & Hord Watts attended on the River at the time you were Notifyed, Mr. Bradley only with them. Mr Watses recollection only goes Back to Thirty Six years or thereabouts. Mr. Scott recollects the River before the old Gentleman your Father purchased the Land he states it belonged to Roger Dixon & sold by Colo. James Barbour to Pritaman Merry your Father Giving Merry 5£ for his Bargain having one Night to consider of it. I am told they both agree as to its Bend the Margin touching the Island. Mr. Scott is 68 years of age. I make no doubt on any fixed day he will Meet you at the Mouth of Blue Run & Give you any further Information he may Possess. My Brother Samuel will Meet yr Brother William on Wensday the 10th. Inst & if they can agree I have no objection for them to fix the Boundary betwean us, & to prevent a further altercation betwean our relatives. If you feel disposed to sell will give you 150$ for your Interest or 50$ ⅌ Acre for the Iland & 25$ ⅌ Acre for any aluvion land that May belong to it. I require no deed unless you prefer giving one a receipt will do—yrs. with respect
                
                    William Smith
                
            